DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Applicants' arguments, filed 01/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1, 2, 7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (CN 101619402A, Jan. 6, 2010).
Su et al. disclose a tungsten-nickel-copper alloy (abstract). It may be used as X-ray shielding materials in the medical industry (¶ [0004]). The tungsten-nickel-copper alloy contains 90 to 97% by weight tungsten, and the balance is nickel and copper (¶ [0055]). In one embodiment the alloy comprises 90% tungsten, 6% nickel, and 4% copper (¶ [0070]).
Su et al. anticipate the instant claims insofar as disclosing X-ray shielding materials in the medical industry comprising a tungsten-nickel-copper alloy, wherein the alloy may comprise 90% tungsten, 6% nickel (i.e. additive), and 4% copper. 
	In regards to instant claims 1 and 15 reciting wherein the medical device has improved strength as compared to stainless steel, cobalt alloys and chromium alloys, the alloy of Su et al. is substantially the same as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the alloy of Su et al. to have improve strength as compared to stainless steel, cobalt alloys and chromium alloys. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 7-10 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011).
Cichocki discloses a medical device formed from an alloy of tungsten (¶ [0011]). The medical device may be an orthopedic device, a suture clip, a cannula, a suture needle, or any device used in the medical profession that may be made from tungsten alloy (¶ [0010]). The tungsten alloy may comprise one or more metals selected from rhenium, osmium, tantalum, or molybdenum (i.e. additive). The metal other than tungsten may be present in an amount up to about 30 weight percent of the alloy (¶ [(0011]). Tungsten alloys have exceptionally high stiffness (¶ [0004]). To impart 
Cichocki differs from the instant claims insofar as not disclosing wherein the tungsten alloy comprises copper.
However, Chai et al. disclose comparing the antimicrobial potential of 317L-Cu with 317L stainless steel (317L) and titanium (Ti-6A1l-4V) alloys as controls. Compared with the controls, 317L-Cu materials inhibited colonization by bacteria in vitro and in vivo. 317L-Cu demonstrated strong antimicrobial activity and biocompatibility in vitro and in vivo and may be used as a biomaterial to reduce implant-related infections (abstract). Copper has demonstrated excellent antibacterial properties against numerous bacteria (page 2526).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated copper into the tungsten alloy of Cichocki motivated by the desire to reduce bacterial infections that may arise from use of the medical device comprising tungsten alloy as taught by Chai et al. 
In regards to the amount of tungsten, copper and molybdenum recited in the instant claims, Cichocki discloses wherein the metal other than tungsten may be present in an amount up to about 30 weight percent of the alloy. Thus, it would have been obvious to one of ordinary skill in the art to have the tungsten alloy comprise, for example, 4% copper, 1% molybdenum, and 95% tungsten, wherein the amount of metal other than tungsten is 5%, which is up to about 30 weight percent of the alloy. 
. 

Response to Arguments
Applicant argues that there is no teaching in Chai for the addition of copper to a tungsten alloy. 
The Examiner does not find Applicant’s argument to be persuasive. Chai discloses wherein implant-related infections are an issue and wherein copper has demonstrated excellent antibacterial properties against numerous bacteria. Cichocki discloses medical devices made from tungsten alloy and wherein the alloy may comprise metals. As such, it would have been obvious to one of ordinary skill in the art to have incorporated copper into the tungsten alloy of Cichocki since the alloy may comprise metals and copper has antibacterial properties that would be advantageous for medical devices since implant-related infections are a known issue. As such, although Chai does not disclose adding copper to tungsten alloy, there is motivation in the art to do so and Applicant’s argument is unpersuasive. 


The Examiner disagrees. As discussed above, Chai discloses wherein copper has demonstrated excellent antibacterial properties against numerous bacteria. Thus, there is suggestion in the prior art that inclusion of copper in a tungsten alloy would produce a benefit. Furthermore, the motivation to combine need not be the same as Applicant’s. See MPEP 2144 (IV). Thus, it is not necessary for Applicant’s own application to mention that copper in tungsten results in the inhibition of colonization of bacteria. As such, Applicant’s argument is unpersuasive. 

Applicant argues that there is no teaching that copper can be successfully added to tungsten in the amounts defined in the claims to successfully create an alloy. 
The Examiner does not find Applicant’s argument to be persuasive. Obviousness does not require absolute predictability. Obviousness requires a reasonable expectation of success. See MPEP 2143.02. As such, it is not necessary for the prior art to teach wherein copper can be successfully added to tungsten. However, there must be a reasonable expectation of success. In the instant case, there is a reasonable expectation of success since Cichocki discloses wherein the tungsten alloy comprises metal and copper is a metal. As such, one of ordinary skill in the art would have had a reasonable expectation of success of adding copper to tungsten to create an alloy and Applicant’s argument is unpersuasive.

Applicant argues that there is no teaching in the prior art that the addition of copper to tungsten will improve the antibacterial properties of the tungsten-copper alloy. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, obviousness requires a reasonable expectation of success. Chai discloses wherein copper has demonstrated excellent antibacterial properties against numerous bacteria. As such, one of ordinary skill in the art would have had a reasonable expectation of success of adding copper to improve antibacterial properties of the tungsten alloy and Applicant’s argument is unpersuasive.


2.	Claims 4-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011) and further in view of Furst et al. (US 2009/0200177, Aug. 13, 2009). 
	The teachings of Cichocki and Chai et al. are discussed above. Cichocki and Chai et al. do not disclose wherein the tungsten alloy comprises nitrogen, oxygen, and carbon, has an average yield strength of at least about 70 ski, an average ultimate tensile strength of at least about 60 ksi, an average grain size of about 5.2-10 ASTM, an average tensile elongation of at least about 25%, an average hardness of at least about 60 at 77ºC, and an average density of at least about 11.5 gm/cc.

	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated up to 0.02% carbon and up to about 0.015% oxygen into the tungsten alloy 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated less than about 0.003% nitrogen into the tungsten alloy of Cichocki motivated by the desire to impart desirable ductility to metal alloys used in medical devices as taught by Furst et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the tungsten alloy of Cichocki to have an average yield strength of at least about 70 ksi, an ultimate tensile strength of at least about 60 UTS (ksi), an average grain size of about 5.2-10 ASTM, an average tensile elongation of about 25-35%, an average Rockwell A hardness of at least about 62 at 77ºF, and a density of least about 12 gm/cc since these properties of a metal alloy used in a medical device positively affect the medical device as taught by Furst et al. 
	In regards to instant claim 6 reciting an oxygen to carbon atomic ratio of about 0.2:1 and up to about 50:1, Furst et al. disclose a carbon to oxygen atomic ratio of at least 2:1, which equates to an oxygen to carbon atomic ratio of at least 1:2. 
	In regards to instant claims 4 and 6 reciting an oxygen to nitrogen atomic ratio is at least about 1.2:1 and up to 100:1 and a carbon to nitrogen atomic ratio of at least about 2:1 and up to about 100:1, Furst et al. disclose substantially the same amount of carbon, oxygen, and nitrogen as the claimed invention. Therefore, it would have been obvious that Furst et al. disclose an atomic ratio of oxygen to nitrogen and an atomic ratio of carbon to nitrogen meeting the instant claims. 

Response to Arguments
	Applicant argues that the teachings Furst do not overcome the deficiencies of Cichocki and Chai.
	The Examiner submits that arguments with regards to Cichocki and Chai have been addressed above and are unpersuasive. Therefore, the rejection with Furst is maintained.

3.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cichocki (US 2008/0147118, Jun. 19, 2008) in view of Chai et al. (Antibacterial effect of 317l stainless steel contained copper in prevention of implant-related infection in vitro and in vivo, Aug. 26, 2011) and further in view of Piveteau et al. (EP 1,891,988, Feb. 27, 2008).
	The teachings of Cichocki and Chai et al. are discussed above. Cichocki and Chai et al. do not disclose wherein the medical device includes a biological agent and a polymer coating.
However, Piveteau et al. disclose obtaining high drug loading and slow drug release with a porous coating (¶ [0003]). The coating can be made of polymers. The substrate may be a metal (¶ [0004]). The coating may be coated over an orthopedic implant (¶ [0036]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a polymer coating containing a drug (i.e. biological agent) onto the medical device of the Cichocki in order to have a device that delivers drugs to a subject in need thereof as taught by Piveteau et al. 

Response to Arguments
	Applicant argues that the teachings of Piveteau do not overcome the deficiencies of Cichocki and Chai.
	The Examiner submits that arguments with regards to Cichocki and Chai have been addressed above and are unpersuasive. Therefore, the rejection with Piveteau is maintained.

4.	Claims 3, 8, 10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (CN 101619402A, Jan. 6, 2010).
           The teachings of Su et al. are discussed above. Su et al. do not anticipate instant claims 3, 8, 10, 22 and 23 insofar as not disclosing specifically wherein the combined weight of said copper and tungsten is at least 95 wt. %.
           However, Su et al. disclose wherein the tungsten-nickel-copper alloy contains 90 to 97% by weight tungsten, and the balance is nickel and copper.
            As such, it would have been obvious to one of ordinary skill in the art to formulate a tungsten-nickel-copper alloy comprising at least 95% tungsten and copper. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

5.	Claims 4-6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (CN 101619402A, Jan. 6, 2010) in view of Furst et al. (US 2009/0200177, Aug. 13, 2009).

However, Furst et al. disclose a method and process for at least partially forming a medical device that is least partially formed of a novel metal alloy (abstract). The novel metal alloy include a certain amount of carbon and oxygen. These two elements have been found to affect the forming properties and brittleness of the novel metal alloy. The novel metal alloy includes up to about 200 ppm carbon (up to 0.02%) and up to about 150 ppm oxygen (up to about 0.015%). The carbon to oxygen atomic ratio in the novel metal alloy is generally at least about 2:1 (¶ [0016]). The novel metal alloy also includes a controlled amount of nitrogen. Large amounts of nitrogen in the novel metal alloy can adversely affect the ductility of the novel metal alloy. The novel metal alloy includes less than about 30 ppm nitrogen (less than about 0.003%) (¶ [0017]). The novel metal has several properties that positively affect the medical device when at least partially formed of the novel metal alloy. The average yield strength of the novel metal alloy used to form the medical device is at least about 70 ksi. The ultimate tensile strength of the novel metal alloy used to form the medical device is generally at least about 60 UTS (ksi). The average grain size of the novel metal alloy used to form the medical device is about 5.2-10 ASTM. The average tensile elongation of the novel metal alloy used to form the medical device is about 25-35%. The average Rockwell A 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated up to 0.02% carbon and up to about 0.015% oxygen into the tungsten-nickel-copper alloy of Su et al. motivated by the desire to impart desirable forming properties and brittleness to metal alloys as taught by Furst et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated less than about 0.003% nitrogen into the tungsten-nickel-copper alloy of Su et al. motivated by the desire to impart desirable ductility to metal alloys as taught by Furst et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the tungsten-nickel-copper alloy of Su et al. to have an average yield strength of at least about 70 ksi, an ultimate tensile strength of at least about 60 UTS (ksi), an average grain size of about 5.2-10 ASTM, an average tensile elongation of about 25-35%, an average Rockwell A hardness of at least about 62 at 77ºF, and a density of least about 12 gm/cc since these properties of a metal alloy positively affect the medical device as taught by Furst et al. 
	In regards to instant claim 6 reciting an oxygen to carbon atomic ratio of about 0.2:1 and up to about 50:1, Furst et al. disclose a carbon to oxygen atomic ratio of at least 2:1, which equates to an oxygen to carbon atomic ratio of at least 1:2. 
	In regards to instant claims 4 and 6 reciting an oxygen to nitrogen atomic ratio is at least about 1.2:1 and up to 100:1 and a carbon to nitrogen atomic ratio of at least 

Conclusion
Claims 1-23 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612